ORDER

WHEREAS, the above-entitled disciplinary matter is before the court on the Director of the Office of Lawyers Professional Responsibility’s petition, supplementary petition and second supplementary petition for revocation of the probation which had been imposed following respondent Robert J. Brenner’s 45-day suspension from the practice of law and his reinstatement to practice on July 15, 1993; and
WHEREAS, respondent has a lengthy history of various actions constituting attorney misconduct; and
WHEREAS, the matter is now before the court on the parties’ stipulation recommending a 1-year suspension from the practice of law, together with conditions precedent to reinstatement; and
WHEREAS, the court has determined that the parties’ stipulation is unacceptable because it does not propose a discipline which is commensurate with the admitted misconduct;
IT IS HEREBY ORDERED that the recommended disposition is rejected and respondent, having waived his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, to a hearing before a referee, who would then make findings and conclusions and a recommended disposition, to contest such findings and conclusions, and to a hearing before this court upon the record, briefs and argument, is indefinitely suspended pursuant to Rule 15, with leave to apply for reinstatement no earlier than 24 months from the date of this order and that the reinstatement hearing provided for in Rule 18 is not waived and further that respondent shall not be reinstated until he has paid to the Lawyers Professional Responsibility
Board $750 in costs, the cost of preparing the transcript of his deposition on an expedited basis, the costs of photocopies of a duplicate set of the Director’s proposed exhibits provided to respondent’s counsel, and the court reporter appearance fees for respondent’s scheduled February 16, 1995 and February 24, 1995 deposition, pursuant to Rule 24(a) and (b); until he has complied with Rule 26; and until he has provided proof that he is current with continuing legal education requirements pursuant to Rule 18(e). The requirement pursuant to Rule 18(e) that respondent successfully complete the professional responsibility portion of the state bar examination is not waived.
BY THE COURT:
/s/ Mary Jeanne Coyne Mary Jeanne Coyne Associate Justice